                   Case 4:20-mj-00233-BD Document 11 Filed 11/13/20 Page 1 of 1


Patricia Murray

From:                Patricia Murray
Sent:                Friday, November 13, 2020 2:51 PM
To:                  InterdistrictTransfer_ARWD
Subject:             Transmitting Rule 5(c)(3) documents USA vs Branden Lee Brewer
Attachments:         20-233 Branden Brewer docket sheet-1.pdf


Attached is a copy of the certified docket sheet for 4:20‐MJ‐00233 regarding 6:20‐MJ‐6003. Any other document
needed can be downloaded directly from PACER.

Thank you.

/s/ Patricia L. Murray
Deputy Clerk




                                                          1
